FILED
                            NOT FOR PUBLICATION                             OCT 26 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AMANDEEP KAUR,                                   No. 12-70442

              Petitioner,                        Agency No. A074-804-298

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 20, 2015**
                              San Francisco, California

Before: D.W. NELSON, CLIFTON, and N.R. SMITH, Circuit Judges.

      Amandeep Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (BIA) order dismissing her appeal from an

Immigration Judge’s (IJ) decision denying her application for asylum, withholding

of removal, protection under the Conventions Against Torture (CAT), adjustment

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of status, and voluntary departure. To the extent we have jurisdiction, it is

conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for

review.

     The BIA adopted and affirmed the IJ’s decision, citing Matter of Burbano, 20

I. & N. Dec. 872, 874 (BIA 1994). Thus, we review the IJ’s decision as if it were

that of the BIA. Moreno-Morante v. Gonzalez, 490 F.3d 1172, 1174 (9th Cir.

2007).

     We lack jurisdiction to review the BIA’s determination that petitioner’s

asylum application was not filed within one year of her arrival in the United States.

8 U.S.C. § 1158(a)(3). Although the REAL ID Act, 8 U.S.C. § 1252(a)(2)(D),

restored our jurisdiction over constitutional and legal questions previously barred

by 8 U.S.C. § 1158(a)(3), petitioner has failed to raise any questions of law or

constitutional claims on appeal. See Husvey v. Mukasey, 528 F.3d 1172, 1178 (9th

Cir. 2008); Ramadan v. Gonzalez, 479 F.3d 646, 648 (9th Cir. 2007) (per curiam).

     The BIA properly affirmed the IJ’s denial of petitioner’s claims for

withholding of removal and for protection under CAT based on the IJ’s adverse

credibility findings. The Real ID Act does not apply to Kaur’s petition, Kaur v.

Gonzales, 418 F.3d 1061, 1064 n.1 (9th Cir. 2005), but a review of the IJ’s

decision demonstrates that substantial evidence supports the IJ’s adverse credibility


                                          2
findings and that inconsistencies in petitioner’s testimony go to the heart of her

claims, see Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004).

     The BIA also properly affirmed the IJ’s rulings that petitioner was not eligible

for adjustment of status based on her failure to prove that she was inspected and

admitted when she entered the United States or the requisite hardship to a

qualifying relative for a waiver of inadmissibility. 8 U.S.C. § 1255(a).

     PETITION DISMISSED IN PART; DENIED IN PART.




                                           3